UNITED STATES DISTRICT COURT FOR THE
EASTERN DISTRICT OF NEW YORK
--------------------------------------------------------------------
JOE HAND PROMOTIONS, INC.,

                                                                       COMPLAINT
                  Plaintiff,
                                                                       Civil Action No.
         -against-

MICHAEL MCMAHON Individually, and as officer,
director, shareholder and/or principal of KAYLEIGH
O’CONNOR’S, INC., d/b/a MCMAHON’S PUBLIC
HOUSE,

and

KAYLEIGH O’CONNOR’S, INC. d/b/a MCMAHON’S
PUBLIC HOUSE,

                           Defendants.
-------------------------------------------------------------------


         Plaintiff, JOE HAND PROMOTIONS, INC., (hereinafter APlaintiff@), by their attorneys,

LONSTEIN LAW OFFICE, P.C. complaining of the Defendants herein respectfully sets forth and

alleges, upon information and belief, as follows:

                                      JURISDICTION AND VENUE

         1. This action is brought pursuant to 47 U.S.C. '' 605, et seq.

         2. This Court has jurisdiction of the subject matter of this action pursuant to 28 U.S.C.

Section 1331, which states that the district courts shall have original jurisdiction of all civil actions

arising under the Constitution, laws, or treaties of the United States.




                                                          1
        3. Upon information and belief, venue is proper in this court because, inter alia, a substantial

part of the events or omissions giving rise to the claim occurred within Kings County, which is

within the Eastern District of New York (28 U.S.C. § 1391(b) and 28 U.S.C. §112(c)).

        4. This Court has personal jurisdiction over the parties in this action. Defendants to this

action had or has an agent or agents who has or have independently transacted business in the State

of New York and certain activities of Defendants giving rise to this action took place in the State of

New York; more particularly, Defendants’ acts of violating federal laws and the proprietary rights of

Plaintiff, as distributor of the satellite programming transmission signals took place within the State

of New York. Moreover, upon information and belief, Defendants have their principal place of

business within the State of New York; thus, this Court has personal jurisdiction over Defendants.



                                     THE PARTIES

        5. The Plaintiff is a Pennsylvania Corporation with its principal place of business located at

407 East Pennsylvania Boulevard, Feasterville, Pennsylvania 19053.

        6. By contract, Plaintiff was granted the exclusive rights of distribution and public

performance as to commercial establishments for the Broner vs. Vargas Match, including all

undercard matches and the entire television Broadcast, scheduled for April 21, 2018, via closed

circuit television, encrypted “IPTV”, cable or via encrypted satellite signal (hereinafter referred to as

the “Broadcast”).

        7. Upon information and belief the Defendant, MICHAEL MCMAHON, resides at 274

Beach 133rd Street, Apt 1A, Rockaway Beach, NY 11694.


                                                   2
        8. Upon information and belief the Defendant, MICHAEL MCMAHON, is the officer,

director, shareholder and/or principal of KAYLEIGH O’CONNOR’S, INC., d/b/a MCMAHON’S

PUBLIC HOUSE, and is doing business as MCMAHON’S PUBLIC HOUSE located at 39 5th

Avenue, Brooklyn, NY 11217 (hereinafter referred to as the “Establishment”).

        9. Upon information and belief the Defendant, MICHAEL MCMAHON, was the individual

with supervisory capacity and control over the activities occurring within the Establishment on April

21, 2018.

        10. Upon information and belief the Defendants, MICHAEL MCMAHON and KAYLEIGH

O’CONNOR’S, INC., received a financial benefit from the operations of MCMAHON’S PUBLIC

HOUSE, on April 21, 2018.

        11.    Upon information and belief, Defendant, MICHAEL MCMAHON, was the individual

with close control over the internal operating procedures and employment practices of

MCMAHON’S PUBLIC HOUSE on April 21, 2018.

        12.    Upon information and belief, Defendant, MICHAEL MCMAHON, was present at the

Establishment during the exhibition of the Broadcast on April 21, 2018.

        13.    Upon information and belief, Defendants, MICHAEL MCMAHON and KAYLEIGH

O’CONNOR’S, INC., authorized the exhibition of the Broadcast at the Establishment on April 21,

2018.

        14. Upon information and belief, Defendants, MICHAEL MCMAHON and KAYLEIGH

O’CONNOR’S, INC., received a commercial benefit by not paying the commercial licensing fee to

the Plaintiff for the Broadcast and obtaining same through alternative means.


                                                 3
       15.     Upon information and belief, the Establishment known as MCMAHON’S PUBLIC

HOUSE had an estimated fire code occupancy of 201-300 people on April 21, 2018.

       16. Upon information and belief, the Defendant, KAYLEIGH O’CONNOR’S, INC., d/b/a

MCMAHON’S PUBLIC HOUSE, is a business entity, the exact nature of which is unknown, having

its principal place of business at 39 5th Avenue, Brooklyn, NY 11217.

       17. Upon information and belief, the Defendant, KAYLEIGH O’CONNOR’S, INC., is a

domestic corporation that was formed and is licensed to do business in the State of New York and

was doing business as MCMAHON’S PUBLIC HOUSE.



                                              COUNT I

       18. Plaintiff hereby incorporates by reference all of the allegations contained in

paragraphs A1" through A17", inclusive, as though set forth herein at length.

       19. By contract, Plaintiff was granted the right to distribute the Broner/Vargas program (this

includes all undercard bouts and the entire television broadcast) scheduled for April 21, 2018 via

closed circuit television and via encrypted satellite signal. Said event originated via satellite uplink

and was subsequently re-transmitted to cable systems and satellite companies via satellite signal

(hereinafter referred to as the AProgram@).

       20. Pursuant to the contract, Plaintiff entered into subsequent agreements with various

entities in the State of New York, allowing them to publicly exhibit the Program to their patrons.

       21. Plaintiff expended substantial monies in consideration of the aforementioned agreement

to transmit the Program to those entities in the State of New York, which in turn, entered into


                                                   4
agreements with Plaintiff to exhibit the Program to their patrons.

        22. In order for anyone to obtain the Broadcast through a website intended for private, non-

commercial viewing, an individual purchaser would be provided with terms of service which specifically

provide for non-commercial, personal use only.

        23. Upon information and belief, with full knowledge that the Program was not to be

received and exhibited by entities unauthorized to do so, the Defendants and/or their agent, servant,

workmen or employees unlawfully intercepted, received and/or de-scrambled said satellite signal and

did exhibit the Program at the above-captioned address at the time of its transmission willfully and

for purposes of direct or indirect commercial advantage or private financial gain.

        24. Upon information and belief, Defendants and/or their agent, servant, workmen and/or

employees intercepted Plaintiff’s signal and/or used a device to intercept Plaintiff’s Broadcast, which

originated via satellite uplink and then re-transmitted via satellite or microwave signal to various

cable and satellite systems. There are multiple illegal and unauthorized methods of accessing the

Broadcast, including but not limited to the traditional ways of pirating a broadcast (1) splicing an

additional coaxial cable line or redirecting a wireless signal from an adjacent residence into a

business establishment, de-crypt, unscramble and receive the closed circuit, “IPTV”, cable or

satellite Broadcast; (2) commercially misusing cable or satellite by registering same as a residence

when it is, in fact, a business; or (3) taking a lawfully obtained box or satellite receiver from a private

residence, into a business. Recently emerging over-the-top “OTT” technologies, used for the delivery

of film and TV content via the internet, such as (1) Broadband or internet broadcast; and/or (2) Live

Social Media Streaming (“Nano-Piracy”) are additional methods in which pirated material can be

obtained without requiring users to subscribe to a traditional cable or satellite pay-tv service such as
                                                  5
Comcast, DIRECTV or Time Warner Cable and are readily available to anyone with a Smartphone.

The misuse of OTT technology can allow commercial misuse of residential broadcasting feeds

through the internet from anywhere in the world. Each of the above described methods would allow

Defendants to access the Broadcast unlawfully and without Plaintiffs authorization. Prior to engaging

in discovery, Plaintiff is unable to determine the manner in which Defendants obtained the

Broadcast. However, it is logical to conclude that Defendants utilized one of the above described

methods or another to intercept and exhibit the Broadcast without entering into an agreement to

obtain it lawfully from Plaintiff, the legal rights holder for commercial exhibition.

       25. 47 U.S.C. '605 (a) prohibits the unauthorized reception and publication or use of

communications such as the transmission for which plaintiff had the distribution rights thereto.

       26. By reason of the aforementioned conduct, the aforementioned Defendants willfully

violated 47 U.S.C. '605 (a).

       27. By reason of the aforementioned Defendants’ violation of 47 U.S.C. '605 (a), Plaintiff

has a private right of action pursuant to 47 U.S.C. '605.

       28. As a result of the aforementioned Defendants’ willful violation of 47 U.S.C. '605 (a),

Plaintiff is entitled to damages in the discretion of this Court, under 47 U.S.C. '605 (e)(3)(C)(i)(II)

and (ii) of up to $110,000.00 as to each Defendant.

       29. Pursuant to 47 U.S.C. '605, Plaintiff is also entitled to an award of full costs, interest

and reasonable attorney=s fees.

                          VI. REQUEST FOR INJUNCTIVE RELIEF

       30.     Plaintiff realleges the allegations contained in the foregoing paragraphs of this



                                                 -6-
Complaint and incorporates such allegations as if fully set forth herein.

       31.     Plaintiff further alleges that unless restrained by this Court, Defendants will continue

to receive, intercept, transmit, and exhibit its programming, illegally and without authorization, in

violation of 47 U.S.C. '605.

       32.     The violations of 47 U.S.C. '605 set forth above have caused and will continue to

cause Plaintiff irreparable harm.

       33.     Plaintiff cannot practicably determine the loss of subscribers and lost revenues

resulting from Defendants’ unlawful conduct. In addition to diminishing Plaintiff=s revenues,

Defendants’ unlawful conduct injures Plaintiff=s reputation and goodwill as well as its ability to

attract and finance the future acquisition, production, and distribution of quality programming,

thereby impairing Plaintiff=s ability to enhance its future growth and profitability.

       WHEREFORE, the Plaintiff requests that judgment be entered in its favor and against the

Defendant, jointly and severally, granting to Plaintiff the following:

               (a) Declare that Defendant=s unauthorized exhibition of the April 21, 2018

               Broner/Vargas Program, violated the Federal Communications Act and that such

               violations were committed willfully and for purposes of Defendants’ direct or

               indirect commercial advantage or for private financial gain, as Defendant advertised

               and subsequently displayed Plaintiff’s Broadcast.

               (b) On the first cause of action, statutory penalties in an amount, in the discretion of

               this Court, against Defendants, jointly and severally, for a recovery between $1,000

               and $10,000 as to each Defendant pursuant to 47 U.S.C. §605 and enhanced damages



                                                 -7-
             of up to $100,000.00 for each defendant, jointly and severally, for their willful

             violation of 47 U.S.C. §605; and

             (c) An injunction prohibiting defendants from receiving, transmitting, and exhibiting

             Plaintiff’s programming.

             (d) Attorney’s fees, interest, costs of suit as to each Defendant pursuant to 47 U. S. C.

             § 605 (e)(3) (B) (iii); and


Dated: August 16, 2019
       Ellenville, New York

                                                     JOE HAND PROMOTIONS, INC.


                                                     By: /s/Alexander Z. Lonstein
                                                     ALEXANDER Z. LONSTEIN, ESQ.
                                                     (AL7381)
                                                     Attorney for Plaintiff
                                                     LONSTEIN LAW OFFICE, P.C.
                                                     190 South Main Street: P.O. Box 351
                                                     Ellenville, NY 12428
                                                     Tel: (845) 647-8500
                                                     Fax: (845) 647-6277
                                                     Email: Legal@signallaw.com
                                                     Our File No. JHP18-03NY-03




                                               -8-
